DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group III in the reply filed on 1/5/2022 is acknowledged.

Claims 1-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Response to Amendment

Claims 1-16 are withdrawn.
Claims 17-20 are original.

Claim Objections

Claim 20 objected to because of the following informalities:  Claim 20 appears to repeat the Markush grouping of determining recitations in the claim.  The claim reads “further comprising determining at least one of a dimension, a density, or a mass of the object, or a 
Later in the claim, the same issue is repeated in the toolpath limitations/constraints and Examiner recommends similar amendment to the claim clause such that the latter part of the claim reads, “wherein the toolpath is also generated based on the at least one of the dimension, the density, the mass or the mass distribution of the object”.
	If there is a distinction that Examiner is not aware of regarding the claimed subject matter and the subject matter amendment Examiner recommends above, please provide Remarks explaining the difference(s) intended with the current claim construction.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 17-20, the claimed invention is directed to abstract ideas without significantly more. 

The claim(s) recite(s):
“receiving a digital model of the object”
“predicting a shrinking characteristic or receiving a predicted shrinking characteristic of the object that will occur during thermal processing of the object, once formed”
“based on the shrinking characteristic of the object, generating a toolpath . 

This judicial exception is not integrated into a practical application because the steps of the process can occur in the mind and/or require judgement.
The digital model can be of any object - even objects whose shapes/topologies are not even discovered/invented yet.
The predicting a shrinking or receiving a predicted shrinking characteristic can occur in the human mind and is contingent.  
A human while not recited can predict a shrinking characteristic without calculation of any particular model/data using a computer/non-transitory computer-readable medium.
The toolpath does not particularly change or map adaptively/conformally to the multi-layer raft based on the shrinking characteristic, and the claim does not direct how shrinking characteristic of the raft/object are altered with regards to the recited tool path.
. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the non-contingent steps can be practiced in the human mind.
	The functions of the method are recited so generically that they can be performed in the human mind.  A processor and/or non-transitory computer readable medium are not recited in the claimed subject matter such that it remains to be seen how the method can be practiced other than in the human mind.
	The digital model of the object is generic and does not require a particular shape or material for the object to be formed from.
	Predicting a shrinking characteristic can be performed in the human mind.
	Based on has a BRI which is consistent with a mapping or functional relationship between the shrinking characteristic and the toolpath.  That relationship may be unchanged when there is no shrinkage calculated/predicted, meaning that it is a contingent limitation.  See MPEP 2111.04.

	Therefore, the particular transformation test is failed.  See MPEP 2106.05(c).
	The elements of the claimed subject matter which are not generic are well, understood, routine and conventional.  Additive manufacturing of multi-layered objects and multi-layered rafts were known in the art before the effective filing date.  See MPEP 2106.05(d) regarding the subject matter eligibility of well-understood routine, conventional activity.

	The claim as a whole is not directed to more than an abstract idea or operations which require judgement that can be performed in the human mind.  The claim as a whole does not integrate the abstract idea, the model, into a practical application using the considerations set forth in MPEP 2106.04(d), 2106.05(a)-(c) and (e)-(h).
	The claim appears so broadly and generically constructed that it can read on methods of forming objects of particular shapes/topologies which have not been invented yet or conceived by Applicant.  The claimed subject matter also fails the particular transformation test as it does not recite a particular shape for which shrinking characteristics have been determined to be workable with regards to the recited method steps.

	Regarding claim 18, the rejection under 35 U.S.C. 101 is not overcome by further including the recitation of “wherein the toolpath is further configured to form a middle layer”.
	This method step is forming an additional layer between other layers of a multi-layered raft but is a generic layer and does not overcome the Examiner’s interpretation that the particular transformation test is failed, and that the printing of multiple layers claim elements individually and as a whole amount to nothing more than well-understood, routine and conventional activities.

	Regarding claim 19, the rejection under 35 U.S.C. 101 is not overcome by further including “wherein the base layer and one or more top layers collectively form one or more drainage paths extending through the raft”.
	This method step results in little more than a change in shape of configuration to create a drainage path, a path for liquid to travel that depends on a manner of operating/intended use for the formed object, which is passively claimed and need not actually ever be formed.  It is little more than data manipulation of current/voltage and signals stored on a general-purpose compute and, individually and as a whole, amounts to insignificant extra solution activity.  See MPEP 2106.05(g) regarding the subject matter eligibility determinations regarding insignificant extrasolution activity.  The limitation is well-known as drainage paths in multi-layered rafts were known in the additive manufacturing art (see prior art rejections under 35 U.S.C. 102 below) and the limitation does not impose meaningful limits on the claim such that it is nominally/tangentially related to the invention.  The introduction of drainage paths can be considered a change in shape/configuration of an object formed by the method.  Limiting the shapes of the objects formed to include drainage paths does not necessarily mean that an object is created at all.

	Regarding claim 20, the rejection under 35 U.S.C. 101 is not overcome by further including “determining at least one of a dimension, a density or a mass of the object; wherein the toolpath is also generated based on the at least one of the dimension, the density of the mass of the object”.
	This method step is a generic transformation of the toolpath based upon material properties of the object to be formed does not actually limit the structure of the recited method, as the method steps need not ever form an object.  They are merely data manipulation steps in a computer and need not actually form an object any differently when included or excluded to 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 17, it is unclear if the base layer and one or more top layers are of the object, the raft, and/or both the object and the raft together.  
Since the tool path is configured to form a base layer and one or more top layers and one of ordinary skill in the art would understand that the object and raft can be formed of 
	For the purposes of compact prosecution, Examiner has interpreted that the base layer and one or more top layers may be of the raft or the object to read on the claimed subject matter for prior art considerations.	
Examiner recommends recitation that the object is multi-layered where there is proper support in the specification.  Furthermore, that it is further particularly pointed out and distinctly claimed whether the base layer and one or more top layers is of the raft or the object.

	Regarding claim 18, it is further unclear whether the middle layer is between the base layer and the one or more top layers.  
If there are more than one top layer and if the top layer is of the object as a layer other than the layer of the multi-layered raft, then depending on the thicknesses of the individual layers, the middle layer may or may not be in the middle distance-wise of the stack made up from the base and top layer(s).  
Furthermore, it is unclear what differentiates a middle layer from one of the one or more top layers.
	For the purposes of compact prosecution, Examiner has interpreted that the middle layer is any layer between the base layer and the topmost of the top layers and can be one of the one or more top layers.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (CA 3040921).

Regarding claim 17, Mark discloses a method of forming an object (see additive manufacturing of title, printed article of [0110]), the method comprising:
Receiving a digital model of the object (see controller 20 of [0109], digital solid model of [0239]);
Predicting (see predictable of [0060]) a shrinking characteristic (see shrinking, Id.) of the object (see shrinking object/green parts of [0256]) that will occur during thermal processing (see sintering, Id.), once formed; and
Based on (the broadest reasonable interpretation of based on is having as the foundation for, using a point from which something can develop – in the context of the additive manufacturing method it is taken as a starting point/input for a convolution to the model with additional date based on how the material of the object will deform upon sintering in consideration of the multilayered raft data) the shrinking characteristic of the object (see gaps for shrinking of [0221]), generating a toolpath (see toolpath of [0109]) for forming a multi-layer raft (see densification of raft of [0060]) for forming a multi-layer raft (see raft layers of [0109]) on which the object will be formed (formation of an object is only passively claimed in the recited method and not actively claimed and need not happen to read on the recited method) so that a 

Regarding claim 18, Mark discloses: a multi-layer raft with at least 3 layers (see GS1 raft of Fig. 26D).

Regarding claim 19, Mark discloses: wherein the base layer and one or more top layers collectively form one or more drainage paths (see draining of [0131]; Figs. 25-31) extending through the raft. 

Regarding claim 20, Mark discloses: further comprising determining at least one of a density (See density of [0224]) of the object, and wherein the toolpath is also generated based on at least the density of the object (see toolpath of supports of [0216] with a particular density profile). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743